Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed March 3rd, 2021. By the amendment claims 1, 4-8 are pending with claim 1 being amended and claims 4-8 being added.

Specification


The disclosure is objected to because of the following informalities: in claim 6, L2 “conveyors are position at” should be “conveyors are positioned at.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rendered indefinite for reciting a “[weird symbol]” shape (pg4, L5-7). It is unclear what shape is being recited. Additionally claim 1 uses the term “the lifting part” in pg4, L5 but then 

Claims 6-8 are rendered indefinite for the use of the term “slide.” The term “slide” is not defined by the disclosure. It is unclear if sliding is just the belt moving over the rollers or the conveyor frame moving along the floor. 

Claims 4-5 are rendered indefinite by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 20150352596 A1), further in view of Alexander et al. (US 9365360 B2), Gao (CN 108636822 A) and Chi et al. (CN 109071127 A).

With regards to claim 1 Yamakawa discloses a sorting and suppling apparatus for a plurality of packaging products, the apparatus comprising: a plurality of defect sorting units spaced by a predetermined distance in a line (Abstract) and each including a sorting conveyor configured to measure a weight of a product that is input from a product input part (weighing inspecting mechanism 20) and transfer the product in a non-defective product transfer direction or a defective product transfer direction (sorting conveyor 31), a weight measuring part formed on one side of the sorting conveyor and configured to measure the weight of the input product (weighing conveyor 20), a forward-reverse rotation motor configured to rotate the sorting conveyor forward or backward (sorting conveyor motor 35), and a control unit (80) configured to receive a weight measurement value signal of the product from the weight measuring part and determine whether a weight measurement value is within a preset non-defective value 

Yamakawa does not disclose a shortage supplement unit which includes a supplement conveyor mounted on a front side of the defect sorting unit and configured to transfer the product in a supplement direction so as to supplement products with as many products as the number of sorted and separated 

However Chi discloses a shortage supplement unit (auxiliary conveyor 103)  which includes a supplement conveyor (103) mounted on a front side of the defect sorting unit (Fig. 1) and configured to transfer the product in a supplement direction so as to supplement products with as many products as the number of sorted and separated defective products of the products transferred from the defect sorting unit (Col. 3, L15-018), a driving motor (205) configured to drive a conveyor belt of the supplement conveyor in the supplement direction; wherein the supplement conveyor includes a lifting part configured to be vertically lifted to a predetermined height (Fig. 2), wherein the lifting part comprises a pair of extending frames which extend outward from both ends of the supplement conveyor (conveying part 201), a pair of lifting rods (guide rails 207) which are spaced a predetermined distance from upper surfaces of the extending frames and extending parallel with each other vertically upward from the extending frames (Fig. 2), wherein lifting part connects upper end portions of the pair of lifting rods (Fig. 2), a lead screw (206) which is screw-coupled with the lifting part while passing through a central portion of the lifting part and vertically lifts the lifting part by axially rotating in place forward or backward, a fixed housing which surrounds the lead screw (driving part 202), and a connection part which connects the fixed housing with the fixed main body (Fig. 2 not labeled), such that when the lead screw axially rotates forward or backward, the extending frames connected with the lifting rods are lifted, and the supplement conveyor is lifted. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a supplement conveyor as disclosed by Chi to the apparatus disclosed by Yamakawa in order to make the sorting process continuous.   



Yamakawa, Chi and Alexander do not disclose a plurality of partitions are provided on a surface of the conveyor belt of the shortage supplement unit and are spaced by a predetermined distance in a driving direction to partition the conveyor belt by each product to be supplemented and wherein, when the product to be supplemented is supplied to an upper surface of the conveyor belt, the supplement conveyor comprises an escape preventing wall on a portion thereof, which faces a direction in which the product to be supplemented is supplied, to prevent the supplied product from escaping outward from the upper surface of the conveyor belt. 
However Gao discloses a plurality of partitions (support strips 170) are provided on a surface of the conveyor belt of the shortage supplement unit and are spaced by a predetermined distance in a driving direction to partition the conveyor belt by each product to be supplemented and wherein, when the product to be supplemented is supplied to an upper surface of the conveyor belt, the supplement conveyor comprises an escape preventing wall on a portion thereof (Fig. 1 (not labeled) on mounting frame 222), which faces a direction in which the product to be supplemented is supplied, to prevent the supplied product from escaping outward from the upper surface of the conveyor belt. It would have been obvious to a person with ordinary skill in the art to add the partitions of Gao to the supplement conveyor disclosed by Chi to keep the products in singular configuration, eliminating the need for a separate aligning process, thus reducing costs.  Additionally, it would have been obvious to a person with ordinary skill in the art 
 
With regards to claim 4, Yamakawa, Chi, Alexander, and Gao disclose all the elements of claim 1 as outlined above. Gao further discloses wherein the conveyor belt comprises a plurality of partitions (support strips 170) which are formed on a surface thereof and spaced by a predetermined distance in a driving direction. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention have the support strips as disclosed by Gao on the conveyor as disclosed by Yamakawa, in order to ensure that each product is weighed individually, thus reducing the chance that the products get sorted as defective in error. 

With regards to claim 5, Yamakawa, Chi, Alexander, and Gao disclose all the elements of claim 1 as outlined above. Yamakawa indirectly discloses wherein the defect sorting unit comprises a plurality of sorting conveyors which selectively transfer each of the products in a forward or backward direction (P0047). Yamakawa only discloses one sorting conveyor, however it would have been within the skill of a person with ordinary skill in the art before the effective filing date of the invention to duplicate the sorting conveyor as disclosed by Yamakawa in order to increase the throughput of the apparatus (MPEP 2144.04.IV.B).  

With regards to claim 6, Yamakawa, Alexander, Gao and Chi disclose all the elements of claim 5 as outlined above. Yamakawa further discloses wherein the plurality of sorting conveyors are position at a predetermined height to make the plurality of sorting conveyors slide in a front-rear direction (Fig 1. P0127, L31-35).



With regards to claim 8, Yamakawa, Chi, Alexander, and Gao disclose all the elements of claim 5 as outlined above. Chi further discloses wherein the supplement conveyor is disposed at a predetermined height higher than the plurality of sorting conveyors to slide in the same direction as that of the output conveyor of the left and right directions that are perpendicular to the front-rear direction (Fig. 2).

Response to Arguments
Applicant's arguments filed March 3rd 2021 have been fully considered but they are not persuasive. The argument regarding the obviousness of combining Alexander and Yamakawa is rendered moot because of new grounds of rejection necessitated by amendment. 

The argument that the case (26) of Yamakawa is not configured to perform the same function as the head block of the claimed invention is not persuasive.  There is nothing in the disclosure that indicates the head block is more than a spacer. The load cell is what detects the weight. As such, the case of Yamakawa can perform the same function as the head block. In addition, a casing around a load cell does not prevent the load cell from performing its intended function as evidenced by a typical bathroom scale.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.L.B./Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655